Citation Nr: 0727086	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-07 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1975 to August 1994.  
The veteran died in June 2001.  The appellant is his widow.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision.  


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in June 2001 and lists the immediate cause of death as 
Parkinson's disease.  

2.  The veteran was service-connected for varicose veins of 
the right calf and residuals of left inguinal hernia during 
his lifetime.

3.  The preponderance of the evidence is against a finding 
that Parkinson's disease was related to service, including 
due to exposure to hydrocarbons; or that the veteran's cause 
of death was related to his period of active service

4.  The veteran did not have a service connected disability 
evaluated as 100 percent disabling for 10 years prior to his 
death, was not continuously rated as totally disabled for the 
five year period after his separation from service, and was 
not a prisoner of war during such service.

5.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability, and he did 
not die as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310, 3.312 (2006).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).

3.  The criteria for basic eligibility for DEA under Chapter 
35 have not been met.  38 U.S.C.A. § 3500 et seq (West 2002 
and Supp. 2006); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by an October 2001 letter.  The 
RO specifically informed the appellant of the evidence 
required to substantiate her claims, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  The appellant was essentially told 
to submit any evidence pertaining to her claims.  Therefore, 
the Board finds that she was provided with the notice 
required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claims has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records.  In addition, neither the appellant nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate her claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the appellant's claims following the provision 
of the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

1.  Cause of the Veteran's Death

The appellant asserts that the cause of the veteran's death 
was related to his active service.  Specifically, she 
contends that his career as a fuels journeyman exposed him to 
hydrocarbons which caused him to develop Parkinson's disease 
which led to his death.  

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a). A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in June 2001.  The Certificate 
of Death lists the immediate cause of the veteran's death as 
Parkinson's disease.  At the time of his death, he was 
service-connected for varicose veins of the right calf and 
residuals of left inguinal hernia.  Because the veteran was 
not service-connected for Parkinson's disease during his 
lifetime, it is necessary to determine whether service 
connection should have been established for this disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

When an organic diseases of the nervous system becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, it shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   However, this presumption does not apply in 
this case as Parkinson's disease did not manifest to a degree 
of 10 percent within one year as discussed below.  

Service medical records are silent as to any findings of 
Parkinson's disease.  Indeed, the record as a whole, except 
for the Certificate of Death, is silent as to any finding of 
Parkinson's disease.  

The Board has considered the appellant's contention that the 
veteran's military occupational specialty contributed to his 
death.  The veteran's Form DD 214 confirms that he was a 
fuels journeyman for 19 years.  On a January 1978 
Occupational Medical History report, the veteran noted that 
he worked with petroleum fuels, oils, and lubricants for two 
and half hours and strong acids (hydrochloric, nitric, 
chromic, etc) for one and half "m."  Notably, as to the 
question of work with hydrocarbon solvents, the veteran 
indicated no. 

Upon the Board's request, the claim was reviewed by a VA 
neurologist and in July 2007 an opinion was offered regarding 
the cause of the veteran's death.  It was noted that the 
veteran's service medical reports did not show exposure to 
hydrocarbon or chlorinate solvents.  It was also noted that 
the record was negative for Parkinson's disease, other than 
the death certificate.  In summarizing the various treatises 
in the claims folder which reported a possible association 
between Parkinson's disease and occupational and substance 
exposures, the examiner found that the evidence did not 
support the conclusion that there is a general cause and 
effect between exposure to petroleum fuels, oils, and 
lubrications and Parkinson's disease.  The examiner further 
pointed out that there was no information substantiating the 
diagnosis of Parkinson's disease or extent of actual 
exposure.  He added that it was unlikely, i.e. less than a 50 
percent probability that the veteran's in-service exposure to 
petroleum fuels, oils, and lubricants as a fuels journeyman 
caused Parkinson's disease. 

Based on the evidence, the Board finds that service 
connection for the cause of the veteran's death is 
unwarranted.  There is no evidence of Parkinson's disease in 
service or even until his death in June 2001, which is seven 
years after service discharge.  The lengthy period without 
treatment and lack of documented evidence of continuity of 
symptomatology weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there is no 
competent medical evidence that the veteran's Parkinson's 
disease is related to service.  In fact, the July 2007 
medical expert letter indicated that the veteran's 
Parkinson's disease was unlikely related to his service 
exposure to various fuels, oils, etc.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran's Parkinson's disease was related to service and that 
his death was related to service or a service-connected 
disability.  

The appellant has attributed the veteran's Parkinson's 
disease and death to service; however, as a layperson, she is 
not competent to give a medical opinion on causation of a 
medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
The Board acknowledges that the appellant is competent to 
give evidence about what she observed.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In support of her claim, the appellant submitted numerous 
medical treatises discussing a link between hydrocarbon 
solvents and Parkinson's disease.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Here, crucially, the treatise evidence which has been 
submitted by the appellant is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding the veteran's particular case.  Additionally, in 
his opinion the VA examiner specifically considered and 
addressed these writings in conjunction with review of the 
facts and circumstances specific to the veteran.  Thus, the 
medical treatises do not support the appellant's claim.

As the preponderance of the evidence is against the claim for 
service connection for the veteran's cause of death, the 
benefit-of- the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



2.  Dependency and Indemnity Compensation 

In pertinent part, Section 1318 of Title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.

That regulation states that even though a veteran died of 
nonservice-connected causes, VA will pay death benefits to 
the surviving spouse or children in the same manner as if the 
veteran's death were service-connected if the veteran's death 
was not the result of his own willful misconduct, and, at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability, which 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death, or was 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death, or was rated by VA as totally 
disabling for a continuous period of not less than 1 year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a).

Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date. 38 C.F.R. § 3.22(b). 

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this matter, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the section 1318 
analysis.

At the time of his death in June 2001, the veteran was 
service-connected for varicose veins of the right calf (non-
compensable, effective from September 1994) and residuals of 
left inguinal hernia (non-compensable, effective from 
September 1994).  As the veteran was not a prisoner of war, 
and as, at the time of death, the veteran was not rated by VA 
as totally disabling for a continuous period of at least 10 
years immediately preceding death, and was not rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least five years immediately 
preceding death, the Board finds that none of the 
requirements are met for a grant of DIC benefits under 38 
U.S.C.A. § 1318.

3.  Dependents' Educational Assistance

With regard to the appellant's DEA claim, such benefits may 
be paid to a child or surviving spouse of a veteran who had a 
permanent total service connected disability at the time of 
death or if the veteran died from a service connected 
disability.  38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.  
In this case, the veteran was honorably discharged from 
active duty.  However, he did not have a permanent and total 
service-connected disability at the time of his death, and as 
decided above, the cause of the veteran's death is not 
service connected.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for DEA, 
and therefore her claim for entitlement to DEA must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(claim denied in absence of legal merit).



ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for DIC under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to DEA under 38 U.S.C. Chapter 35 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


